Citation Nr: 0518950	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm/elbow disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	



INTRODUCTION

The veteran had active service from January 1985 to October 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board has determined that the veteran has submitted new 
and material evidence that is sufficient to reopen his 
previously denied claim, and the reopened claim will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  By a rating action in January 1987, the RO denied service 
connection for a right elbow disability.  The veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the January 1987 RO 
determination is new; relates to an unestablished fact 
necessary to substantiate the veteran's claim; and raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's January 1987 decision, which denied service 
connection for a right elbow disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).  


2.  The criteria for reopening of the claim denied by the 
January 1987 rating decision are met, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  VA's Duty to Assist and Notify the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with the Court's ruling in Quartuccio and 
Pelegrini, the veteran was advised of the nature of evidence 
which would substantiate his claim (including documents, lay 
statements, medical reports or other similar evidence); that 
he could provide such evidence himself; and of the 
responsibility for obtaining it, by letter dated in August 
2002, subsequent to receipt of his August 2002 application to 
reopen his previously denied claim.  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was amended and applies to claims to reopen 
filed on or after August 29, 2001.  That amendment applies in 
this case, as the veteran's claim to reopen was filed on 
August 7, 2002.  

In its August 2002 VCAA notification, September 2002 rating 
decision, or February 2004 supplemental statement of the 
case, the RO did not apprise the veteran of the amended 
provisions, but rather apprised of the provisions found 38 
C.F.R. 
§ 3.156(a) (2000) and in Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998 ) (i.e.--"new and material evidence" means 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in, connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.).  However, the in its November 2003 Statement of the 
Case, the RO correctly apprised the veteran of the amended 
provisions, as found below, and readjudicated the veteran's 
claim under the correct criteria.  Moreover, because the 
Board presently reopens the claim, any error in advisements 
as to such criteria do not prejudice the veteran.    


Reopening of the Claim

As noted, the veteran is seeking to reopen a claim of service 
connection for a right arm/elbow disability, last denied in 
January 1987.  Having carefully examined the evidence of 
record in light of the veteran's contentions and the 
applicable law, the Board finds that new and material 
evidence has been submitted to reopen the claim, and the 
appeal will be granted to that extent.

The record indicates that the veteran's claim was denied in 
January 1987 on the basis that the veteran's disability had 
preexisted active military service and was not permanently 
aggravated during such service.  

Of record at the time of the January 1987 rating decision is 
the veteran's December 1984 enlistment examination, wherein 
the veteran reported that he had previously had a "growth 
problem" in his right elbow, and that his arm had been in a 
sling for a week.  The military medical examiner noted that 
the veteran had experienced right elbow pain in 1981, and 
that he then had, or once had "limited extension."  The 
military medical examiner recommended that the veteran 
undergo further orthopedic examination.  

The veteran underwent such orthopedic evaluation 
approximately two weeks later.  It was noted that the veteran 
was involved in a fall when he was in late grammar school, 
and that he had seen a physician about 18 months after the 
injury.  It was also noted that although no treatment was 
then afforded, the veteran informed the examiner that there 
was some "growth variation," and after the fall, the 
veteran had experienced no significant limitation (including 
no pain, swelling, or work limitation), but that he had 
noticed a minimal loss of extension.

Contemporaneously with the orthopedic examination, the 
veteran underwent radiological studies of the right arm which 
indicated a slight loss of the anterior angulation of the 
epicondyle from the distal humerus and a slight thickening of 
the humeral shaft just proximal to the epicondyle.  

The orthopedic examiner observed that although it was 
possible that the veteran had sustained such a minor fracture 
as a child, such was not confirmed and that the veteran's arm 
was then functioning satisfactorily and no future 
disabilities were anticipated.  The veteran entered active 
military service eight days following completion and review 
of the orthopedic examiner's report.  Compare report and DD 
Form 214; Report of Certificate of Release or Discharge from 
Active Duty.  

Subsequently-dated service medical records reflect continuing 
complaints of, and treatment for right elbow pain.  This 
treatment included a December 1985 arthrotomy of the right 
elbow to remove a loose body, for which he was hospitalized 
for 9 days and required 20 days of convalescent leave, 
although the veteran is shown to have continued to complained 
of right elbow pain after the surgery.  In due course, the 
veteran was discharged from active service, pursuant to the 
recommendation of a service department physical evaluation 
board.  There is no report of physical examination upon 
separation of record.   

The RO denied service connection for a painful right arm on 
the basis that permanent aggravation of a preexisting right 
elbow injury was not shown by the evidence.  The veteran was 
notified of the rating decision and of his appellate rights 
by letter dated in January 1987.  Although he filed a notice 
of disagreement in November 1987, he did not complete his 
appeal by the filing of a substantive appeal.  See 38 
U.S.C.A. § 7105(a) (2002); 38 C.F.R. § 20.200 (2004).

Unappealed rating decisions of the RO are final and the 
merits of such claims may not be reviewed, except on the 
submission of "new and material evidence."  38 U.S.C.A. § 
5108.  The provisions of 38 C.F.R. § 3.156(a), defining new 
and material evidence were  amended and applies to claims to 
reopen filed on or after August 29, 2001. 

That amendment applies in this case as the veteran's claim to 
reopen was filed in August 2002.  As previously, "new" 
evidence is that which was not previously of record.  
However, by "material" is meant that the evidence raise a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In his current attempt to reopen, the veteran has submitted a 
January 2004 letter from his brother, who related that the 
veteran was injured in the military and that he was not 
injured prior to entering the service.  He further stated 
that he clearly remembered when he was notified that the 
veteran was hurt.

Presumed credible for the purposes of reopening of the claim, 
the newly submitted, competently rendered evidence is "new 
and material" within the meaning of the law.  

The Board finds that this evidence is new as it was not of 
record at the time of the prior final RO denial in January 
1987.  As to its materiality, at the time of the January 1987 
RO denial of the claim, the record indicated that although 
the veteran had a right elbow disorder, such was preexisting 
military service.  Presumed credible, (i.e., without a 
weighing of its probative value in light of the other 
evidence previously of record) the newly-proffered statement 
directly contradicts the January 1987 RO finding as to the 
preexistence of the veteran's disability, and is authored by 
a layperson who is competent to observe and report such 
events as the injuries sustained by family members.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  



Thus, the January 2004 letter, which shows that the veteran 
did not have any prior injuries before entering service, and 
had an injury during service, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that that the evidence received subsequent to the 
January 1987 RO denial, considered in conjunction with the 
record as a whole, is new and material and the claim for 
service connection for a right elbow/arm disability is 
reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a right elbow disorder is reopened.  
To this extent, and to this extent only, the claim is 
granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See generally 
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, while 
lay evidence is presumed credible for the limited purpose of 
ascertaining whether the claim should be reopened, the 
presumption of credibility does not extend beyond this 
predicate determination.  Justus v. Principi, 3 Vet. App. 
510, 512 (1992).

The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Reasons for Remand:

The veteran asserts that service connection is warranted for 
a right arm/ elbow disability.  As noted above, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  

The Board has not reviewed the reopened claim with a view 
towards ascertaining its merits.  However, the following 
summary is intended to assist the RO in its readjudication of 
this matter.  

First, the veteran's prior right arm/elbow symptoms as a 
result of a childhood accident were noted prior to the time 
he was accepted into military service, and it appears that he 
may not be entitled to the presumption of soundness.  38 
U.S.C.A 
§ 1111 (2002); 38 C.F.R. § 3.304(b) (2004); Verdon v. Brown, 
8 Vet. App. 529 (1996).

The Board notes in this regard that although prior rating 
decisions found that the service department physical 
evaluation board ruled that the veteran's disability both 
preexisted service and was not aggravated thereby, the 
records of the physical evaluation board as contained in the 
claims folder do not reflect the latter finding.  

If he is not entitled to the presumption of soundness, the 
disorder then is presumed to have become aggravated by 
military service, (1) where there is an increase in such 
disability, unless (2) there is a specific finding that the 
increase is due to the natural progress of the disorder.  38 
U.S.C.A § 1153 (2002); 38 C.F.R. § 3.306(a) (2004).  In order 
to rebut such a presumption of aggravation, clear and 
unmistakable evidence (i.e., that which is obvious or 
manifest) is required.  38 C.F.R. § 3.306(b) (2004); Cotant 
v. Principi, 17 Vet. App. 116 (2003).  

The present record is clearly insufficient to render an 
informed decision in accordance with this analysis.  As to 
the question of whether the veteran currently has a 
disability, whatever disorder he had at the time of discharge 
from active military service was assessed as being pre-
existing - because no separation physical examination is of 
record, the veteran's physical condition at the time of 
discharge is unknown.  However, it is clear that the veteran 
was medically discharged because of recurrent right arm/elbow 
symptoms.  

Stated alternatively, although the veteran has not proffered 
evidence to indicate that he has a current right arm/elbow 
disorder, he had such a disorder at the last time of VA's 
comprehensive review of the record, albeit that the 
disability was found to have been preexisting.

Accordingly, the claim is REMANDED for the following:  

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for a right arm/elbow 
disorder at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Following receipt of the veteran's 
response, the RO should afford the 
veteran a comprehensive medical 
examination, to be conducted by a 
qualified physician, to ascertain whether 
the veteran has a right arm/elbow 
disability as a result of active military 
service.  Any clinical testing, including 
radiological studies deemed appropriate 
must be conducted.  The veteran's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examiner must 
respond to the following inquiries:

a.  Does the veteran currently have 
a right arm/elbow disorder, and if 
so, what is its clinical diagnosis?

b.  If the veteran has a diagnosed 
right arm/elbow disorder, is such 
disorder:  

(1) Related to any in-service 
increase or worsening of the 
right arm/elbow symptoms or 
incidents that were noted prior 
during the veteran's active 
military service; or, 

(2)  Related to the natural 
progress of the disorder.

The examiner must state the medical 
bases for any opinion rendered, and 
if he or she cannot respond to the 
inquiries without resort to 
speculation, he or she should so 
state.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims, in accordance 
with the provisions of law pertaining to 
the presumption of aggravation, as are 
outlined above.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO shall issue 
the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim(s).  38 C.F.R. 
§ 3.655(b).  The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  However, the veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


